


ELLIE MAE, INC.


Non-Employee Director Equity Compensation Policy


Amended March 23, 2015


1.General. This Non-Employee Director Equity Compensation Policy (the “Policy”)
is adopted by the Board of Directors (the “Board”) in accordance with Section 12
of the Ellie Mae, Inc. 2011 Equity Incentive Award Plan (as amended from time to
time, the “Plan”). Capitalized but undefined terms used herein shall have the
meanings provided for in the Plan.
  
2.Board Authority. Pursuant to Section 12 of the Plan, the Board may adopt a
written policy for the grant of Awards under the Plan to Non-Employee Directors,
which policy is to specify, with respect to any such Awards, the type of
Award(s) to be granted Non-Employee Directors, the number of shares of Common
Stock (“Shares”) to be subject to such Awards, the conditions on which such
Awards shall be granted, become exercisable and/or payable and expire, and such
other terms and conditions as the Board determines in its discretion.


3.Initial Equity Grants to Non-Employee Directors. Each person who is initially
elected to the Board as a Non-Employee Director shall be eligible to be granted,
on or following the date of such initial election the following Awards:


(i)Initial Restricted Stock Units. Such Non-Employee Director shall be granted a
number of Restricted Stock Units equal to (x) one hundred and fifty thousand
dollars ($150,000), divided by (y) the volume-weighted average closing trading
price for a Share for the thirty (30) trading days prior to the date of such
Non-Employee Director’s offer letter, rounded down to the nearest whole number
of Shares (subject to adjustment as provided in Section 14.2 of the Plan)
(“Initial Director RSUs”). Notwithstanding the foregoing, members of the Board
who are employees of the Company and who subsequently terminate employment with
the Company and remain members of the Board shall not receive a grant of Initial
Director RSUs.


(ii)Pro Rata Annual Stock Option and RSU Grant. Such Non-Employee Director shall
receive pro-rated Annual Director Equity Grants, as follows: (1) a Nonstatutory
Stock Option to purchase a number of Shares equal to (x) one hundred thousand
dollars ($100,000) divided by the Black-Scholes value of a Share as of the date
of grant, as determined by the Company, multiplied by (y) the Pro Rata Fraction
(the “Pro Rata Annual Stock Options”); and (2) a number of Restricted Stock
Units equal to (x) one hundred thousand dollars ($100,000) divided by the
volume-weighted average closing trading price for a Share for the thirty (30)
trading days prior to the date of grant, multiplied by (y) the Pro Rata Fraction
(“Pro Rata Annual RSUs” and together with the Pro Rata Annual Sock Options, the
“Pro Rata Annual Director Equity Grants”),, in each case subject to adjustment
as provided in Section 14.2 of the Plan.  For purposes of the Policy, the term
“Pro Rata Fraction” means a fraction the numerator of which is the number of
days between the date the Non-Employee Director joined the Board and the first
(1st) anniversary of the immediately preceding annual meeting of stockholders,
inclusive, and the denominator of which is three hundred and sixty five (365)
days.


Members of the Board who are employees of the Company and who subsequently
terminate employment with the Company and remain on the Board, to the extent
that they are otherwise eligible, shall receive, after termination of employment
with the Company, Pro Rata Annual Director Grants pursuant to this Section 3
(with the date of his or her initial election to the Board deemed to be for the
purpose of this Section 3 the date of their termination of employment).
4.Subsequent Option and RSU Grants to Non-Employee Directors. Each person who is
a Non-Employee Director immediately following an annual meeting of stockholders
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting a Nonstatutory
Stock Option to purchase a number of Shares equal to one hundred thousand
dollars ($100,000) divided by the Black-Scholes value of a Share as of the date
of grant, as determined by the Company (“Annual Director Options”), plus a
number of Restricted Stock Units equal to one hundred thousand dollars
($100,000) divided by the volume-weighted average closing trading price for a
Share for the thirty (30) trading days prior to the date of grant (“Annual
Director RSUs”) (each subject to adjustment as provided in Section 14.2 of the
Plan) (together, the “Annual Director Equity Grants”). Members of the Board who
are employees of the Company and who subsequently terminate employment with the
Company and remain on the Board, to the extent that they are




--------------------------------------------------------------------------------




otherwise eligible, shall receive, after termination of employment with the
Company, Annual Director Equity Grants pursuant to this Section 4 (so long as
they are not an employee as of the date of the annual meeting of stockholders).


5.Terms of Options and RSUs Granted to Non-Employee Directors. The per share
exercise price of each Option granted to a Non-Employee Director shall equal one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted. Each award of Initial Director RSUs shall vest and the Shares
subject thereto distributed based upon a Non-Employee Director’s continued
service to the Company as follows: 1/3rd of the Shares subject to the Award of
Initial Director RSUs shall vest on each anniversary of the date of grant of
such Award of Initial Director RSUs, such that the Initial Director RSUs shall
be one hundred percent (100%) vested on the third (3rd) anniversary of the date
of grant of such Initial Director RSUs. Each Pro Rata Annual Director Option
shall vest and become exercisable based upon a Non-Employee Director’s continued
service to the Company in equal monthly installments from the date of grant to
the first (1st) anniversary of the date of the immediately preceding annual
meeting of stockholders, such that the Pro Rata Annual Director Option shall be
one hundred percent (100%) vested on the first (1st) anniversary of the date of
the immediately preceding annual meeting of stockholders. Each award of Pro Rata
Annual Director RSUs shall vest and the Shares subject thereto distributed based
upon a Non-Employee Director’s continued service to the Company as follows: 100%
of the Shares subject to the Award of Annual Director RSUs shall vest on the
first (1st) anniversary of the immediately preceding annual meeting of
stockholders. Each Annual Director Option shall vest and become exercisable
based upon a Non-Employee Director’s continued service to the Company as
follows: 1/12th of the Shares subject to the Annual Director Option shall vest
on each monthly anniversary of the date of grant of such Annual Director Option,
such that the Annual Director Option shall be one hundred percent (100%) vested
on the first (1st) anniversary of the date of grant of such Annual Director
Option. Each award of Annual Director RSUs shall vest and the Shares subject
thereto distributed based upon a Non-Employee Director’s continued service to
the Company as follows: 100% of the Shares subject to the award of Annual
Director RSUs shall vest on the first (1st) anniversary of the date of grant of
such Annual Director RSUs. Subject to Section 14.2 of the Plan, the term of each
Option granted to a Non-Employee Director shall be ten (10) years from the date
the Option is granted. No portion of an Option which is unexercisable at the
time of a Non-Employee Director’s Termination of Service shall thereafter become
exercisable.
  
6.Effect of Acquisition. Upon a Change in Control of the Company, all Options
and all other stock options, Restricted Stock Units and other equity awards with
respect to the Common Stock that are held by a Non-Employee Director shall
become fully vested and/or exercisable.


7.Effect of Other Plan Provisions. The other provisions of the Plan shall apply
to the Options granted automatically pursuant to this Policy, except to the
extent such other provisions are inconsistent with this Policy.


8.Incorporation of the Plan. All applicable terms of the Plan apply to this
Policy as if fully set forth herein, and all grants of Awards hereby are subject
in all respect to the terms of such Plan.


9.Written Grant Agreement. The grant of any Option under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.


10.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion. No Non-Employee Director shall have any rights hereunder unless and
until an Option is actually granted. Without limiting the generality of the
foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual
meeting of stockholders.


11.Effectiveness. This amended policy shall become effective as of March 23,
2015.


* * * * *






